Montgomery, J.
This action was brought to recover *298taxes paid under protest. In one respect the case is similar to the case of the same title decided at this term. Ante, 78. In this case, as in that, it appears that the board of review of the township held regular sessions as required by the statute, and that no one appeared on behalf of the plaintiff to object to the assessment roll as made by the supervisor. This fact must be held decisive against the plaintiff’s claim.
There is no contention but that the plaintiff’s property was subject to assessment in the defendant township. The sole complaint is that the assessment of the supervisor was relatively so unequal, as compared with the assessment of other property in the township, as to indicate fraud on the part of the supervisor. Section 3851 of 1 Comp. Laws provides for a board of review. Section 3853 provides that the board shall, at the request of any person whose property is assessed or of his agent, and on sufficient cause being shown, correct the assessment as to such property in such manner as in their judgment will make the valuation thereof relatively just and equal. It is clear that this board is the constituted tribunal for the correction of the injustice alleged by plaintiff. We have repeatedly held that the taxpayer who is subject to the board’s jurisdiction and who fails to make his appeal to that tribunal cannot later appeal to the courts for redress. Township of Caledonia v. Rose, 94 Mich. 216; Hinds v. Township of Belvidere, 107 Mich. 664.
Section 3899, 1 Comp. Laws, providing that a tax may be held illegal where it appears “that the supervisor or board of review in assessing a person or property for taxation, or in the apportionment of the tax to the person or property in question, acted fraudulently,” should be construed with reference to and in connection with section 3853. It cannot be held that it was intended to permit the taxpayer to ignore the tribunal especially established for the very purpose of enabling him and others similiarly situated to have a correction of inequalities. For fraud in the board of review, or for subsequent fraud of the *299supervisors, section 3899 affords a remedy, but for antecedent fraud of the supervisor the remedy is by appeal to' the board of review. The provisions of section 3899 above quoted have been a part of the tax law since 1883. See Act No. 9, Pub. Acts 1883, § 85; Act No. 153, Pub. Acts 1885, § 90. The cases above cited are therefore decisive.
The judgment for defendant is affirmed.
Moore, C. J., and McAlvat, Ostrander, and Hooker, JJ., concurred.